NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50175

                Plaintiff-Appellee,             D.C. No. 5:13-cr-00086-JGB

 v.
                                                MEMORANDUM*
SANG HING WONG, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Sang Hing Wong, Jr., appeals from the district court’s judgment revoking

his supervised release and imposing a 37-month sentence. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Wong contends that the district court erred in denying his request to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continue his revocation hearing pending the resolution of his 28 U.S.C. § 2254

habeas petition. The government argues that Wong’s request should be construed

as a request for a stay, rather than a request for a continuance. We need not resolve

that question because the district court did not abuse its discretion by denying the

request, even if it is considered as a request for a continuance. See United States v.

Rivera-Guerrero, 426 F.3d 1130, 1138 (9th Cir. 2005). In light of the

circumstances of this case, the district court’s decision to deny Wong’s twelfth

request for a continuance was not “arbitrary or unreasonable.” Id. (internal

quotations omitted).

      AFFIRMED.




                                          2                                    17-50175